                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF OHIO

  In re:                                    )    Case No. 19-40267-jpg
                                            )
  California Palms, LLC,                    )
                                            )    Chapter 11
  Debtor.                                   )
                                            )    Judge John P. Gustafson
                                            )
                                            )    Property Address and Parcel No.:
                                            )    Parcel No. 48-042-0-063.000
                                            )    1051 N. Canfield Niles Rd., Austintown,
                                            )    Ohio (aka 5455 Clarkins Drive, Austintown
                                            )    Township, Ohio)
                                            )
                                            )    ORDER GRANTING MOTION OF
                                            )    PENDER CAPITAL ASSET BASED
                                            )    LENDING FUND I, L.P. FOR
                                            )    REMAND OF REMOVED CASE
                                            )    NUMBER 2018-CV-01015 TO
                                            )    MAHONING COUNTY COURT,
                                            )    STATE OF OHIO




19-40267-jpg   Doc 94-1    FILED 06/03/19       ENTERED 06/03/19 12:40:44       Page 1 of 3
       This matter having come before the Court on the Motion of Pender Capital Asset Based

Lending Fund I, L.P. for Remand of Removed Case Number 2018-CV-01015 to Mahoning

County Court, State of Ohio (“State Court Case”), upon proper notice and a hearing, and good

cause having been shown to grant the motion, no party filed a response or otherwise appeared in

opposition to the Motion, or all responses have been withdrawn, and the Court being fully

advised in the premises,

       THE COURT ORDERS THAT the motion is granted.

       IT IS FURTHER ORDERED THAT the State Court Case is hereby remanded to

Mahoning County Court, State Of Ohio; and

       IT IS FURTHER ORDERED THAT the Notice of Removal [Doc. No. 88] will be

stricken from the docket of this case.

                                             ###

SUBMITTED BY:

/s/ Nancy A. Valentine
Nancy A. Valentine (0069503)
Miller Canfield Paddock & Stone, PLC
1100 Superior Avenue East, Suite 1750
Cleveland, Ohio 44114
(216) 716-5040 (direct phone)
(216) 716-5044 (company)
(216) 716-5043 (fax)
valentinen@millercanfield.com

and
Ronald A. Spinner (Michigan P73198) (pro hac)
150 West Jefferson, Suite 2500
Detroit, MI 48226
(313) 963-6420
spinner@millercanfield.com

Attorneys for Pender Capital Asset Based
Lending Fund I, L.P.




19-40267-jpg     Doc 94-1     FILED 06/03/19     ENTERED 06/03/19 12:40:44          Page 2 of 3
                             INSTRUCTIONS TO THE CLERK

       Please serve the foregoing Order upon the parties listed below, as indicated:

Via the Court’s Electronic Case Filing System:
Jeffrey Kurz jeffkurz@hotmail.com, dc1095dt@yahoo.com
•Sebastian Rucci SebRucci@gmail.com
•Ronald A. Spinner spinner@millercanfield.com
•United States Trustee (Registered address)@usdoj.gov
•Nancy A. Valentine valentinen@millercanfield.com, waldroup@millercanfield.com
•Joshua Ryan Vaughan jvaughan@amer-collect.com, SAllman@AMER-
COLLECT.COM;rschroeter@amer-collect.com;HouliECF@aol.com
•Richard G. Zellers zellersesq@gmail.com
•Tiiara N. A. Patton ust401 tiiara.patton@usdoj.gov




19-40267-jpg    Doc 94-1     FILED 06/03/19       ENTERED 06/03/19 12:40:44            Page 3 of 3
